Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 12/16/2020, 03/01/2022, and 03/18/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2016-0201493, Davis). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to Claim 1, D1 discloses a seal device (Figure 6-7) inserted into and disposed between grooves each formed at each of first and second components (202, 204) which are adjacent to each other and collectively form a housing structure, comprising: 
a first seal member (214; ¶ 0021) inserted into the groove of the first component; 

a partitioning member (238) extending between the first and second seal members (214, 216) to partition a space between the grooves of the first and second components and arranged movably relative to the first and second seal members (partitioning member 238 has a first tab end that extends through an opening 242 in the first seal member 214, and a second tab 244 that extends through an opening 246 in the second seal member 216, and the tab 238 is arranged movably relative to the first and second seal members; ¶ 0025.)  

As to Claim 2, D1 discloses the seal device according to claim 1, wherein the partitioning member is formed from a thin plate (Figure 6.)  

As to Claim 8, D1 discloses the seal device according to claim 1, wherein the first and second seal members and the partitioning member are made of identical alloy containing nickel (¶ 0019.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2016-0201493, Davis, in view of D2 (US 9,004,495; Vasagar.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to Claim 7, D2 teaches a seal system with segmented seal (Col.3, L17-19) for ease of assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to modify D1 such that each of the first and second seal members is divided into plural parts aligned in the longitudinal direction as taught by D2, since the claimed invention is merely a combination of known elements (such as having segmented seal), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      
	Thus, the modifying D1 with teaching of D2 producing a predictable result renders the claim obvious.   

As to Claim 15, it is rejected as applied to claim 7 above. 

Allowable Subject Matter
Claims 3-6, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/NATHAN CUMAR/Primary Examiner, Art Unit 3675